Citation Nr: 0920537	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-00 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Parish 
Medical Center from January 25, 2007, to February 23, 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to February 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs (VA) Medical Center in Tampa, Florida, which granted 
reimbursement or payment for medical expenses incurred as a 
result of treatment at Parish Medical Center from January 22, 
2007, to January 24, 2007, but denied reimbursement of 
unauthorized medical expenses incurred as a result of 
treatment at Parish Medical Center from January 25, 2007, to 
February 23, 2007.

The appeal is REMANDED to the VA Medical Center, in 
Gainesville, Florida.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, additional development is necessary before 
appellate review of the Veteran's claim may be completed.  
Although the Board sincerely regrets the additional delay, a 
remand in this matter is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration. 

A review of the Veteran's claims file reveals that in January 
2007, the Veteran began developing vascular problems in his 
left lower extremity.  At that time, he was a resident of 
Titusville, Florida.  He had been in contact with the VA 
medical center in Tampa, Florida (approximately 126 miles 
away) in order to arrange for treatment.  In this regard, a 
VA outpatient treatment record dated January 19, 2007, shows 
that the Veteran was told to board a Greyhound bus from 
Titusville to Orlando, Florida, where he would then take a VA 
shuttle bus from Orlando to Tampa.

A VA outpatient treatment record dated January 22, 2007, 
shows that the Veteran reported that he had been in too much 
pain and was unable to move.  The VA nurse practitioner 
cancelled his appointment in Tampa and directed the Veteran 
to emergency room services.

A private hospital treatment record dated January 22, 2007, 
shows that the Veteran was admitted at the Parish Medical 
Center in Titusville, Florida, with reported soreness in the 
left foot, where he remained until February 23, 2007.  He was 
diagnosed with an acute clot with ischemic changes over the 
left lower extremity extending all the was from the iliac 
artery to the superficial femoral artery, and he underwent a 
thrombectomy and angioplasty with limited improvement.  
Subsequently, on January 29, 2007, a left below-the-knee 
amputation was attempted, but the Veteran ended up having a 
left above-the-knee amputation due to the extent of gangrene 
which had developed.

Following a review of the evidence, in March 2007, the Chief 
Medical Officer (CMO) of the Tampa VA Medical Center 
determined that the Veteran had been approved for 
authorization of care and payment was authorized for services 
rendered until January 24, 2007, at which time the Veteran 
was said to have been stabilized.  VA facilities were said to 
have been available at that time, to which the Veteran could 
have been safely transferred.  VA authorized payment for the 
Veteran's medical care at the Parish Medical Center from 
January 22, 2007, to January 24, 2007.  VA denied payment for 
the remainder of the inpatient hospital care from January 25, 
2007, to February 23, 2007.

In October 2007, the CMO elaborated that the Veteran had a 
chronically ischemic foot, not an acute event.  The notes in 
the Veteran's claims file showed that the Veteran had been 
under VA treatment and the VA staff had made aggressive 
efforts to get the Veteran over to the Tampa Vascular Clinic, 
but the Veteran missed the appointment because he did not get 
on the bus.  The CMO added that since VA was trying 
diligently to treat this problem but their efforts were 
thwarted by the Veteran's non-compliance and his 
"transportation issues," the CMO did not see any reason for 
VA to pay his private hospital bill, and disapproval was 
recommended as VA facilities were available.

In a letter dated in August 2007 (determined to be the 
Veteran's notice of disagreement) submitted by the Appeals 
Nurse at the Parish Medical Center, it was indicated that the 
Veteran had been brought to the emergency room by emergency 
medical services with reports of left foot pain affecting 
ambulation.  On admission his left foot was noted to have 
significant swelling, with all toes and area up to the mid 
foot grey in color.  The tips of toes two, three, and five 
were noted to be black with a foul odor noted.  Also noted 
was erythema from the ankle to the mid shin.  On the days in 
question, the medical record states that on January 25, 2007, 
the Veteran was in the intensive care unit (ICU) for 
monitoring of renal function, intravascular volume and 
neurological status since he was very lethargic.  He required 
three percent saline infusion for hyponatremia, Integrilin as 
well as Heparin infusions following an angioplasty with 
catheter thrombectomy of the left superficial femoral artery.  
Intravenous antibiotics were also continued, and he received 
transfusions for a hemoglobin of 7.3.  He underwent a left 
above-the-knee amputation on January 29, 2007, and required 
continued ventilatory support post operatively.  Cardiac 
catheterization was performed on January 31, 2007, after a 
deterioration in his condition and positive cardiac markers 
for a myocardial infarction.  Amiodarone was initiated for 
new onset atrial fibrillation.  The Veteran remained in ICU 
until February 5, 2007, at which time he was transferred to a 
telemetry bed with a sitter due to confusion.  He required 
restraints for a period of time and psychiatric evaluation 
and follow up. Once his condition improved, telemetry was 
discontinued and the Veteran was transferred to a nursing 
home for further care on February 23, 2007.

Hospital treatment records from the Parish Medical Center 
dated on January 31, 2007, and February 3, 2007, each show 
that the Veteran was listed in critical condition.

While the evidence of record shows, and VA has conceded, that 
the Veteran was in need of emergent treatment when admitted 
to Parish Medical Center in Titusville, Florida, on January 
22, 2007, it is not clear from the record exactly when the 
Veteran's condition stabilized to the extent that he could be 
safely transferred to a VA facility.

The explanation provided by the CMO in October 2007 goes to 
whether the Veteran's treatment was emergent in nature and 
whether there were VA facilities available at the time of his 
admission.  The CMO argued that because VA had attempted to 
have the Veteran transported to the Tampa Vascular Clinic, 
and the Veteran had "thwarted" the efforts, VA should not 
have to pay his private hospital bill.  The comments of the 
CMO were essentially irrelevant as to the current issue 
before the Board as VA has already conceded payment for the 
initial emergent treatment from January 22, 2007, to January 
24, 2007.  The CMO did not attempt to offer an opinion as to 
when the Veteran's condition had stabilized to the extent 
that he could be safely transferred to a VA facility.  The 
record does not contain an adequate opinion by a VA physician 
or other authorized VA official by providing a rationale or 
adequate reasons and bases supporting the determination with 
regard to the Veteran's stabilization date.

Indeed, while the August 2007 letter from the Appeals Nurse 
was mentioned in the November 2007 Statement of the Case as 
being a notice of disagreement, the arguments and explanation 
presented were not addressed in the body of the Statement of 
the Case, nor did the CMO consider this evidence in 
formulating his opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file, including 
the evidence identified above, should be 
reviewed by an appropriate VA official in 
order to provide a detailed opinion 
addressing the following question:  As to 
the Veteran's hospitalization from January 
25, 2007, to February 23, 2007, at the 
Parish  Medical Center in Titusville, 
Florida, at what point did his condition 
stabilize, to the extent that he could be 
safely transferred to the nearest 
appropriate VA facility (which was 
apparently 126 miles away)?

The VA official is requested to provide a 
complete rationale in addressing the 
foregoing questions, and should identify 
specific corroborating evidence used in 
rendering the requested opinion.  If the 
official cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated. 

The opinion shall be type-written on VA 
letterhead and dated, and shall clearly 
and specifically identify the official 
making the decision.   

2. Thereafter, the VA Medical Center 
should readjudicate the issue of 
entitlement to payment or reimbursement of 
unauthorized medical expenses incurred as 
a result of treatment at Parish Medical 
Center in Titusville, Florida, from 
January 25, 2007, to February 23, 2007.  
If the decision remains adverse to the 
Veteran, he should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response. 

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the VA Medical Center.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





